Citation Nr: 9912896	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, manic type.  


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from April to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
mental disorder.


REMAND

In a March 1999 letter to the Board, the veteran requested a 
personal hearing and indicated that he had additional 
evidence to submit.  By letter dated in April 1999, the Board 
requested that the veteran clarify as to whether he wanted to 
attend a hearing before a member of the Board and, if so, 
whether he wished to attend a hearing before a Board member 
in Washington, D.C. or at the RO.  In May 1999, the veteran 
notified the Board that he wanted to attend a hearing before 
a member of the Board at the RO.  

Accordingly, to ensure due process, this case is remanded to 
the RO for the following:

The veteran should be afforded a Travel 
Board hearing.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

No action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


